DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, “magnetic force device comprising;” in line 1 should be change to – magnetic force device comprising: --.  Further, “one end of a coil” in line 3 should be change to –one end of said coil” to avoid confusing with a new subject matter because “one end of said coil” is set a reference for an intended recited subject matter “at least one coil” in line 2 of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakestraw et al. (US 5,696,419).
Regarding claim 1, Rakestraw teaches an electricity generating (fig 1), reducing restrictive magnetic force device comprising:
at least one coil (28) of wire;
at least one permeable material structure (18, col 4 ln 1-6) which starts at one end (18a) of a coil (18) and extends along at least one side toward the opposite end (18b) of said coil (fig 2);
at least one rotor magnet (32) attached to a rotor (16).

    PNG
    media_image1.png
    742
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    165
    522
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McGee (US 4,639,626) teaches a variable magnetic reluctance generator is disclosed generally comprising a stator having pairs of spaced magnetic poles of opposite polarity. Like polarity poles are adjacent one another to define a gap having all poles of the same polarity on the same side, and permanent magnet means provide an essentially uniform magnetic field intensity along the length of the gap. The opposite polarity poles are connected by a magnetically permeable path that is surrounded by a stator winding.
Copeland et al. (US 10,978,922 B2) teaches an electromagnetic generating transformer comprises one or more flux assembly having one or more magnetic field source having a positive pole and a negative pole and a magnetic field passing in a path between the positive pole and the negative pole and a conductor magnetically coupled with the one or more magnetic field source, the magnetic field source and the conductor being fixed relative to one another; a shunt is coupled with a motive source and configured to move the shunt into a primary position and a secondary position, wherein the magnitude of the magnetic field passing between the positive pole and the negative pole varies when the shunt is moved between the primary position and the secondary position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834